Citation Nr: 1315146	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-48 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1957 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2012, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Based upon a review of the file, the Board has determined that further development is warranted.

At his hearing, the Veteran testified that he received a hearing test from the VAMC in Hot Springs, South Dakota VAMC in the late 1990s or by 2000.  Outpatient notes from the Hot Springs VAMC have been associated with the file, but the earliest outpatient note is dated in December 2006.  Further, the note indicates this was not the Veteran's first visit to VA, but was a follow-up visit for diabetes management.

All pre-2006 VA records are constructively of record and may be pertinent to the claim.  Thus, they must be secured and associated with the claims file. 38 C.F.R. § 3.159 (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all treatment records, including all audiological testing, from the Hot Springs, South Dakota VAMC and associated outpatient clinics dated since service, to specifically include records dated from 1990 to 2006.  The RO is specifically directed to request not only electronic outpatient notes and audiological testing, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All efforts must be documented and associated with the file.  Any negative replies must be in writing, and the Veteran must be notified thereof.

2.  After the development requested is completed, adjudicate the claims for service connection for bilateral hearing loss, and service connection for tinnitus.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



